United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2313
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Chauncey Regot

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 15, 2019
                                Filed: July 16, 2019
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                             ____________
PER CURIAM.

       In the fall of 2013, Chauncey Regot was serving a sentence of 57 months’
imprisonment and 3 years’ supervised release for being a felon in possession of a
firearm. About three and a half years into his sentence, Regot was transferred from
a federal prison in Florida to a residential reentry center in Missouri to complete the
remainder of his sentence. Regot violated the rules of the reentry center by testing
positive for alcohol and opiates and was thus transferred to a county jail about a
month after arriving at the center. In June 2017, Regot was transferred back to the
reentry center and was scheduled for release that fall.

       By August, Regot had again violated the reentry center’s rules by being in
possession of drugs, and officers from the sheriff’s department were scheduled to
transfer Regot back to a county jail on August 17. However, as the officers arrived,
Regot escaped from the reentry center through an emergency exit door. Regot’s
whereabouts remained unknown until U.S. Marshals arrested him in Georgia that
November. Regot then pleaded guilty to one count of escape from custody, in
violation of 18 U.S.C. § 751(a).

       Regot’s presentence report (PSR) calculated an offense level of seven and a
criminal history category of V, resulting in a Guidelines range of 12–18 months’
imprisonment. The district court1 adopted the PSR at sentencing but described the
Guidelines as “woefully understated,” pointing to Regot’s decades-long history of
criminality. Sentencing Tr. at 8, United States v. Regot, No. 4:17-cr-00476-SNLJ
(E.D. Mo. June 18, 2018), ECF No. 47. Regot’s record included multiple driving
violations as well as possession of stolen property, unlawful use of a weapon,
burglary, resisting arrest, assault, possession of drug paraphernalia, and leaving the
scene of an accident; it also indicated that he had incurred over 40 conduct violations
while incarcerated in Missouri. While the court noted that Regot was “bound to do
a lot better,” id. at 4, now that he had gotten sober, it nevertheless considered Regot
“a danger to society” based on his history. Id. at 9. The district court stated it had
considered the 18 U.S.C. § 3553(a) sentencing factors and imposed a sentence of 36
months’ imprisonment. After the court announced its sentence, Regot’s counsel
objected, reminding the court of Regot’s difficult upbringing as a mitigating
circumstance. The court acknowledged this argument but explained that Regot’s


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
personal background did not justify a lower sentence for the instant offense. The court
then spoke to Regot directly, expressing concern at his having escaped from the
reentry center and questioning the sincerity of his stated desire to “g[et] on the right
track” based on that escape. Id. at 13.

      Regot appeals his sentence, arguing it is substantively unreasonable. He
contends that 36 months’ imprisonment would be more appropriate for an escape
from a prison rather than his walk away from a reentry facility.

      In reviewing a sentence for substantive reasonableness, we “take into account
the totality of the circumstances, including the extent of any variance from the
Guidelines range.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). However,

      we are not permitted to apply a presumption of unreasonableness if the
      sentence is outside the Guidelines range. Instead, we may consider the
      extent of the deviation, but must give due deference to the district
      court’s decision that the § 3553(a) factors, on a whole, justify the extent
      of the variance. . . . Just because we might reasonably have concluded
      that a different sentence was appropriate is insufficient to justify reversal
      of the district court.

Id. at 461–62 (cleaned up). A district court may consider factors already taken into
account by the Guidelines in justifying an above-Guidelines sentence, as long as it
“take[s] care in doing so.” United States v. Thorne, 896 F.3d 861, 865 (8th Cir. 2018)
(per curiam).

       Here, the record demonstrates that the district court carefully considered both
the instant offense and Regot’s history in fashioning its sentence. The district court
discussed Regot’s escape from the reentry center and how it reflected on Regot’s
alleged desire to get sober and turn his life around; his troubling relationship to drugs

                                          -3-
and alcohol; and his numerous non-violent and violent crimes. While Regot may
disagree with the weight the district court gave to history, such weighing was a
“permissible exercise” of the court’s discretion. Id. at 866 (internal quotation
omitted). “[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” Feemster, 572 F.3d at 464 (quoting United States v.
Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)). Giving due deference to the
district court’s evaluation of the § 3553(a) factors as a whole, including Regot’s
criminal history and personal background, we conclude the 36-month sentence in this
case is not substantively unreasonable.

      The judgment of the district court is affirmed.

                      ______________________________




                                        -4-